DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/961,257 filed on 18 October 2021.
Claims 1, 9, 15, and 16 have been amended. 
Claim 10 has been canceled. 
Claims 1-9 and 11-16 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 26 August 2021 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 1-9 and 11-16 stand rejected under U.S.C. § 101 because the claimed invention was directed to non-statutory subject matter.

Applicant's arguments have been fully considered and are persuasive. Accordingly, the rejection of the above claims on the grounds of 35 U.S.C. § 101 is withdrawn.

B. Claim Rejections - 35 U.S.C. § 102:

Claims 1-9 and 11-16 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laracey, US 9,911,120 B2 ("Laracey").

Applicant’s arguments with regard to distinct differences between limitations of the instant application and the cited references have been considered and found persuasive. Accordingly, the rejection of the above claims on the grounds of 35 U.S.C. § 103(a) is withdrawn.

Claim Objections

Claim 16 is objected to for lack of antecedent basis. 

Amended claim 16 recites, “releasing a message on a network by the management server” and “in which depositing of money or money change is to be performed at the money handling apparatus”. However, there is no previous or prior indication of either a “management server” or “money handling apparatus” that is being referred to in the claim aside from its recitation in the preamble, which is not given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). As such, the claim lacks proper antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 1 recites “a memory configured to store and manage information on the transaction and the benefit, wherein the management server manages a plurality of benefits and a denomination and quantity of money requested in a transaction associated with each benefit, and in response to an operation to select conditions of a denomination and quantity of money being performed on a mobile terminal, the management server displays, on a screen of the mobile terminal, a benefit for which the denomination and quantity of money requested in the transaction satisfy the selected conditions”.  

However, the limitation fails to indicate how and what exactly about the plurality of benefits and a denomination and quantity of money requested in a transaction associated with each benefit is being managed by the management server as the term “manages” is broad and subjective. The limitation further fails to properly indicate whether said displaying of a benefit on a screen of the mobile terminal is based on “a response to an operation to select conditions of a denomination and quantity of money being performed on a mobile terminal” as earlier recited, or, if the benefit is being displayed based on “a benefit for which the denomination and quantity of money request in the transaction satisfy the selected conditions”, as the two circumstances upon which said displaying of a benefit is to be performed appear to be mutually exclusive. Additionally, the limitation does not describe what the conditions are that are being selected or have been selected that need to be satisfied. 

Independent claim 16, as amended, recites similar limitations as claim 1 and is rejected based on the same reasoning set forth above. Claim 16 further recites “a transaction management method performed by a transaction management system including a money handling apparatus located at a store and a management server connected to a network …” However, it is unclear whether is said store and network is also part of the transaction management system that is being referenced in the preamble as performing the claimed method. 

As such, the limitation does not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite. Furthermore, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claims 2-9 and 11-15 are rejected for at least their dependence on the independent claims rejected above. 







Conclusion

Claims 1-9 and 11-16 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692